DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (U.S. Patent No. 5,377,496, hereinafter Otto) in view of Zeen (CN-202943943-U, hereinafter Zeen).
	With respect to Claim 1, Otto discloses [see fig 2 unless otherwise noted] a heat cycle system, the heat cycle system comprising:
   a compressor [11];
   a high-pressure side heat exchanger [12];
   a low-pressure side heat exchanger [13];

   and an acid detector [37; fig 3, and column 2, line 14] to detect acid generated by decomposition of the working medium, the acid detector being provided in a discharge pipe [22; column 2, line 65] connecting the compressor and the high-pressure side heat exchanger,
   wherein the acid detector comprises a sight glass [37] having an operation window to observe the working medium passing inside the discharge pipe, 
   Wherein the observation window has a double structure [each side of the window is a structure], wherein in the observation window at least a surface on a side to be in contact with the working medium is formed of a transparent material  [column 3, line 40], and a surface on an opposite side to the side to be in contact with the working medium is formed of an acid-resistant transparent member [the window is made of a single layer of acid resistant transparent material, both sides of which would be acid resistant and transparent, and the transparent surface of 37 is at least acid resistant enough to function with acid flowing therethrough].
	Otto doesn’t specifically disclose that the transparent area is glass or that at least a surface on a side to be in contact with the working medium is formed of glass.
	Zeen discloses an anti-corrosion sight glass that uses a glass layer [1] and polyacrylate transparent film layer.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Otto’s transparent surface to have a double layer comprising glass and an acid resistant acrylic resin layer for the benefit of a durable acid resistant transparent window.
	Note that the working medium is not currently positively recited.  “using a working medium containing hydrofluoroolefin” is an intended use.  The current broadest reasonable interpretation of the claims don’t have the working medium as part of the system.   

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to not design Otto to the minimum possible specifications to ensure functionality, but rather to use some amount of increased durability, including a thicker window, for the benefit of not having the system destroy itself at the smallest possible deviation from planned operational use.  
	With respect to Claim 5, Otto discloses that the sight glass is provided in a trap portion [30; 41 traps particles] of the discharge pipe.
	With respect to Claim 6, Otto discloses the heat cycle system for use with an acidic working medium.  Although Otto doesn’t disclose that the HFO contains 1,1,2-trifluoroethylene this is an intended use for the system and all positively recited structural elements are anticipated by Otto.  
	With respect to Claim 7, the combination of Otto and Zeen disclose that the acid-resistant transparent member is an acrylic resin.  See Zeen’s abstract and note that polyacrylate is an acrylic resin.
Response to Arguments
	
Applicant’s arguments with respect to the have been considered but are moot a new reference, Zeen was used for the rejection of the new claim 7, and a new rejection using the combination of Otto and Zeen was used for the remaining claims as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855